DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Valve module in claims 1 and 2;
Pre-abatement module in claims 1-5, and 7;
First primary abatement module in claims 10 and 11;
Second primary abatement module in claims 10 and 11;
Fluorine removal agent in claim 5; and 
Fluorinating agent of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically:
Valve module is interpreted as being a three way valve, a pair of simple valves, or a two-way pipeline branch as taught in Paragraph 0052 and equivalents thereof; 
Pre-abatement module is interpreted as being fluorine removal agent such as calcium carbonate and/or silicon, as taught in Paragraphs 0019-0023; or a fluorinating agent such as a transitional metal fluoride (cobalt (III) fluoride; and/or   ferric fluoride), and/or potassium tetrafluorocobaltate as taught in Paragraphs 0024-32; and equivalents thereof; 
First pre-abatement module is interpreted as being fluorine removal agent such as calcium carbonate and/or silicon, as taught in Paragraph 0019-0023 and 0065-0074, and claims 5 and 6; and equivalents thereof; 
Second pre-abatement module is interpreted as being a fluorinating agent such as a transitional metal fluoride (cobalt (III) fluoride; and/or a ferric fluoride), and/or potassium tetrafluorocobaltate as taught in Paragraphs 0024-0032, 0075-0086, and claims 7 and 8; and equivalents thereof; 
First primary abatement module is interpreted as being a any of a plasma-based device (i.e. DC plasma), a flame-based device, or an oxidizer as taught in Paragraphs 0055 or 0066 and equivalents thereof; and
Second primary abatement module is interpreted as a wet scrubber as taught in Paragraph 0057 or 0076, and equivalents thereof.
Fluorine removal agent is interpreted as being calcium carbonate and/or silicon, as taught in Paragraph 0019-0023 and 0065-0074, and claim 6; and equivalents thereof; 
Fluorinating agent is interpreted as being a transitional metal fluoride (cobalt (III) fluoride; and/or a ferric fluoride), and/or potassium tetrafluorocobaltate as taught in Paragraphs 0024-0032, 0075-0086, and claim 8; and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first pre-abatement module" in 2.  There is insufficient antecedent basis for this limitation in the claim. Also it is not clear if the "the first pre-abatement module" is the same as the pre-abatement module or if it is a different and additional pre-abatement module.
Claim 7 recites the limitation "the second pre-abatement module" in 2.  There is insufficient antecedent basis for this limitation in the claim. Also it is not clear if the "the second pre-abatement module" is the same as the pre-abatement module or if it is a different and additional pre-abatement module.
The Examiner recommends amending claims 5 and 7 to depend from claim 4. This would overcome the above 112 rejection. The Examiner is willing to make this amendment via an interview and an Examiner’s Amendment.
Allowable Subject Matter
Claims 1-4 and 10-12 allowed.
The following is an examiner’s statement of reasons for allowance: 
The pumping line arrangement, for use in a semiconductor fabrication assembly as claimed in claim 1 was not found in or suggested by the art. specifically: a chamber connecting line fluidly connectable to a process chamber forming part of a semiconductor fabrication tool within which at least two process steps are performed; and a valve module fluidly connected to the chamber connecting line, the valve module splitting the chamber connecting line into respective first and second pumping lines, the first pumping line being intended to carry a first process step exhaust flow and the second pumping line being intended to carry a second process step exhaust flow which is incompatible with the first process step exhaust flow, at least one of the first pumping line or the second pumping line including fluidly connected therewithin a pre-abatement module configured to remove one or more incompatible process step exhaust constituents from the process step exhaust flow intended to be carried by the other pumping line.
The vacuum pumping system as claimed in claim 10, was not found in or suggested by the art, specifically: a pumping line arrangement according to claim 1 wherein the vacuum pumping system comprises a first primary abatement module and a second primary abatement module and the first pumping line is fluidly connected with the first primary abatement module which is configured to abate the first process flow, and the second pumping line is fluidly connected 
The Examiner notes that US 2008/0134890 A1, US 2009/0017206 A1, US 20150292083 A1, US 2004/0250765 A1, and WO 01/36706 A1 all teach a pumping line arrangement for use in a semiconductor fabrication assembly that includes: a chamber connecting line fluidly connectable to a process chamber forming part of a semiconductor fabrication tool within which at least two process steps are performed; and a valve module fluidly connected to the chamber connecting line, the valve module splitting the chamber connecting line into respective first and second pumping lines, the first pumping line being intended to carry a first process step exhaust flow and the second pumping line being intended to carry a second process step exhaust flow which is incompatible with the first process step exhaust flow, and an abatement module in each of the pumping lines. 
However, they do not teach at least one of the first pumping line or the second pumping line including fluidly connected therewithin a pre-abatement module configured to remove one or more incompatible process step exhaust constituents from the process step exhaust flow intended to be carried by the other pumping line. While this limitation is functional language, it requires a pre-abatement module that removes one or more incompatible process step exhaust constituents from the process step exhaust flow intended to be carried by the other pumping line (emphases added). None of the cited art teaches or suggests .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716